            Case 1:19-mj-02257-MBB Document 6 Filed 08/05/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
                                             )
       v.                                    )       Case No. 19-mj-2257-MBB
                                             )
TANMAYA KABRA,                               )
                                             )
                      Defendant              )


                  GOVERNMENT'S MOTION TO UNSEAL COMPLAINT

       The United States of America hereby moves this Court to direct that the complaint,

supporting affidavit, and any other paperwork related to the above-referenced matter be unsealed

and made available in the public record. In support of this motion, the government states that on

August 4, 2019, the defendant was arrested. Accordingly, there is no further reason to keep this

matter secret.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                                 By: /s/ Christopher Looney
                                                     Christopher Looney
                                                     Assistant U.S. Attorney

                                                     Date: August 5, 2019
